Appellant was indicted for pursuing the occupation or business of selling intoxicating liquors in Hays County after prohibition had been adopted, was convicted, and sentenced to the penitentiary for a term of two years.
Nearly all the grounds in the motion for new trial relate to admitting testimony. As no bills of exception were reserved, at least none being in the record, we can not review these matters. Neither are there any special charges in the record. If any were requested they were not copied in the transcript, consequently we can not say whether any of them should have been given or not.
Such complaints as "the court erred in its general charge in failing to charge the law applicable to the case," are too general to bring anything before us for review. The court submitted the offense charged in the indictment. Quintana v. State, 29 Texas Crim. App., 401. In the condition of the record there is no error pointed out in the motion for new trial that should cause the reversal of the case.
The judgment is affirmed.
Affirmed.